DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment received November 29, 2022:
Claims 3-4 have been canceled as per Applicant’s request.  Claims 1-2, 5-20 are pending with claims 6-8, 10-11, and 19-20 withdrawn as being drawn to unelected species.
US 2015/0311562 (Le Van-Jodin et al.), previously relied upon is no longer relied upon.  However, a new reference is relied upon.  All changes to the rejection are necessitated by the amendment.  Thus, the action is final.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-5, 9, 12-15, and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0269007 (Visco ‘007). 
	As to claim 1, Visco ‘007 teach a battery cell, comprising: a positive electrode (cathode [110]); a negative electrode that includes lithium metal (metal anode; lithium set forth, see para 0060); and an electrolyte structure (electrolyte [143]) disposed between the negative electrode and the positive electrode, the electrolyte structure including: a first side (outer portion of first material [412] of fig. 4C) configured to contact the negative electrode and a second side (outer portion of second material [414] of fig. 4C) spaced from the first side and facing the positive electrode (although not specifically seen in fig. 4C, but seen in the construct fig. 4C applied to the cell of fig. 2B), the first side and the second side defining a thickness, a first region disposed adjacent to the first side and extending towards the second side, the first region having a first composition of materials that is electronically insulating (materials such as LiPON set forth; para 0095) (note: electrolytic materials are electronically insulating, if not short circuiting would occur in the cell rendering them unusable), a second region disposed between the first region and the second side, the second region having a second composition of materials that is different than the first composition (glass-ceramic materials set forth in para 0096-0099), the first region and the second region defining a compositional gradient across the thickness of the electrolyte structure, and a transition region between the first and second regions and across which the compositional gradient transitions gradually from the first composition of materials to the second composition of materials (graded/gradual interfaces appreciated) (fig. 4C; para 0092, 0103).  (Note: As only two options – graded and discrete – are given (para 0103), a graded version is taught with sufficient specificity to constitute an anticipatory teaching.)
	As to claim 2, Visco ‘007 teaches the claimed structure (of claim 1).  Accordingly, claim 2 (which is drawn to a product-by-process limitation – fabrication method) is met. As long as the claimed product is present (which it is, as set forth in the rejections above), the claim language is met. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)(citations omitted). “The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion.  In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  Ex parte Gray, 10 USPQ2d 1922 (Bd. Pat. App. & Inter. 1989).  See MPEP section 2113.
	As to claim 5, Visco ‘007 teaches the second side of the electrolyte structure outer portion of second material [414] of fig. 4C) is configured to contact the positive electrode (although not specifically seen in fig. 4C, but seen in the construct fig. 4C applied to the cell of fig. 2B).
	As to claim 9, Visco ‘007 teaches the first region (first layer of fig. 4C) includes one or more of lithium, phosphorous, oxygen, and nitrogen (para 0095; note seen to be anticipatory, for at least including the active metal, Li).
	As to claim 12, Visco ‘007 teach a thin film electrolyte structure for a battery cell, comprising: a first side (outer portion of first material [412] of fig. 4C) configured to contact the a lithium negative electrode (para 0060) of the battery cell and a second side (outer portion of second material [414] of fig. 4C) facing opposite the first side, the first side and the second side defining a thickness of the electrolyte structure; a first region disposed adjacent to the first side and extending towards the second side, the first region having a first composition of materials that stable against the lithium metal anode (chemically compatible with the active metal electrode, para 0092 (which is lithium; para 0060); materials such as LiPON set forth; para 0095), a second region disposed between the first region and the second side, the second region having a second composition of materials that is different than the first composition (glass-ceramic materials set forth in para 0096-0099), the first region and the second region defining a compositional gradient across the thickness of the electrolyte structure, and a transition region between the first and second regions and across which the compositional gradient transitions gradually from the first composition of materials to the second composition of materials (graded/gradual interfaces appreciated) (fig. 4C; para 0092, 0103).  (Note: As only two options – graded and discrete – are given (para 0103), a graded version is taught with sufficient specificity to constitute an anticipatory teaching.)
	As to claim 14, the compositional gradient includes one or more of lithium, silicon, phosphorous, boron, oxygen, and nitrogen (see para 0095 for materials of the first material including, for non-limiting example Li; see also para 0096-0098, specifically table 0098 for the inclusion of Li in the second material as well; thus the compositional gradient would at least include Li).  
	As to claim 15, Visco ‘007 teaches the first region (first layer of fig. 4C) includes one or more of lithium, phosphorous, oxygen, and nitrogen (para 0095; note seen to be anticipatory, for at least including the active metal, Li).
	As to claim 16, Visco ‘007 teaches the first region has a first thickness of 500 nanometers or less measured from the first side (about 0.25 microns, i.e. 250 nm, specifically set forth; para 0101 (specific point taught lies within the claim language)), and wherein the thickness of the electrolyte structure is in a range of 5 to 25 microns (second layer is exemplified to be 20 microns; see para 0102; thus the total structure thickness would like within the claimed range).  
	As to claim 17, Visco ‘007 teaches the claimed structure (of claim 12).  Accordingly, claim 17 (which is drawn to a product-by-process limitation – fabrication method) is met. As long as the claimed product is present (which it is, as set forth in the rejections above), the claim language is met. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)(citations omitted). “The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion.  In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  Ex parte Gray, 10 USPQ2d 1922 (Bd. Pat. App. & Inter. 1989).  See MPEP section 2113.
	As to claim 18, Visco ‘007 teaches the claimed structure (of claim 12).  Accordingly, claim 18 (which is drawn to a product-by-process limitation – fabrication method) is met. As long as the claimed product is present (which it is, as set forth in the rejections above), the claim language is met. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)(citations omitted). “The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion.  In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  Ex parte Gray, 10 USPQ2d 1922 (Bd. Pat. App. & Inter. 1989).  See MPEP section 2113. (Note: A gradation is present, as seen in fig. 4C and set forth in para 0091, 0103; any portion having a thickness of 5 microns or less reads on the claim.)
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Visco ‘007. (Note: The teachings of Visco ‘007 set forth above and applicable herein are incorporated herein but are not reiterated herein for brevity’s sake.)
	As to claim 13, Visco ‘007’s first composition of materials is electronically insulating (materials set forth in para 0095; note: electrolytic materials are electronically insulating, if not short circuiting would occur in the cell rendering them unusable).  Additionally Visco ‘007’s teaching includes embodiments wherein the second composition of materials has a conductivity (ionic conductivity) that is greater than a conductivity of the first composition (as all layers have a conductivity of at least 10-7 S/cm and as high as 10-3 S/cm or higher (para 0092, 0010), wherein the first composition has an ion conductivity between 10-6 to 10-4 S/cm, while the second material has an ionic conductivity of 10-4 to 10-3 S/cm (para 0102, 0104); accordingly for the preferred ranges set forth for the first and second materials, the second composition having a higher conductivity than the first composition is encompassed.)
 Response to Arguments
Applicant's arguments filed November 29, 2022 have been fully considered but they are not persuasive. 
	Applicant’s arguments are directed towards previously relied upon Le Van-Jodin not teaching the newly cited claim limitations (regarding the gradual gradient).
	Examiner submits that in light of the amendment, Le Van-Jodin is no longer relied upon.  However Visco ‘007 teaches the newly cited limitations (fig. 4C; para 0092, 0103).  Thus, the argument is not persuasive, and the rejection of record is maintained.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENIA WANG whose telephone number is (571)272-4942. The examiner can normally be reached a flex schedule, generally Monday-Thursday 5:30 -7:30(AM) and 9:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENIA WANG/Primary Examiner, Art Unit 1759